Citation Nr: 0211422	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  97-10 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a chronic rib or chest 
disorder, to include fibrocystitis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (the RO). 

The veteran subsequently relocated to Oregon, and his appeal 
has continued from the RO in Portland, Oregon.

Procedural history

The veteran had active service from December 1991 to March 
1994.

The RO received the veteran's claim for service connection 
for a rib or chest disorder, claimed as chronic pain in the 
ribs and chest, in March 1994.  In an April 1995 rating 
decision, the RO denied the claim.  The veteran disagreed 
with the April 1995 rating decision and initiated this 
appeal.  The appeal was perfected with the timely submission 
of a the veteran's substantive appeal (VA Form 9) in February 
1997. 

In December 1999, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denial.  

The Board observes that in addition to remanding the issue 
listed above, its December 1999 decision included decisions 
on the merits as to two other issues then on appeal.  The 
Board's decision is final.  See 38 U.S.C.A. § 7104(b) (west 
1991); 38 C.F.R. § 20.1100 (2001).  Accordingly, those issues 
will be addressed no further herein.



FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for a 
VA examination which was scheduled to evaluate the nature and 
etiology of his claimed rib or chest disorder.

2.  By letters dated in January 2000 and May 2000, the RO 
requested that the veteran provide information concerning 
medical treatment of his claimed rib or chest disorder.  The 
veteran did not respond to those letters.


CONCLUSION OF LAW

By not responding to the requests of the Board and the RO for 
information and evidence necessary to make a decision on the 
merits of his appeal and by failing to report for or undergo 
a scheduled VA examination, the veteran abandoned his claim.  
38 C.F.R. § 3.158 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a rib or chest disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim, by correspondence from the RO 
following the Board's December 1999 remand, by a February 
1996 letter following his request that the RO reconsider its 
denial of his claim, by the April 1995 rating decision, by 
the December 1996 statement of the case (SOC), and by the 
March 1997, February 1999 and June 2002 SSOCs.  The Board 
finds that, for reasons that will be discussed further below, 
additional efforts to notify the veteran would be futile.  
The veteran has not responded to repeated requests regarding 
this claim.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, in response to the Board's December 1999 
remand, the RO contacted the veteran in January 2000 and 
asked him to provide specific information and evidence on 
prior treatment of his fibrocystitis.  The veteran did not 
respond to that request.  The RO contacted him again in May 
2000, requesting that he provide the needed information and 
evidence within 30 days.  The veteran failed to respond to 
this request.  The veteran was scheduled for a VA examination 
in June 2002, but he failed to report.  The veteran was 
afforded VA examinations in March 1995, January 1997, March 
1998 and June 2000.  The veteran requested copies of his 
records in November 1995 and April 1997 and the RO provided 
them.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  

It is clear from the above, and as will be discussed further 
below, that VA has done its utmost to develop the evidence 
with respect to the veteran's claim.  Any failure to develop 
this claim rests with the veteran himself.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulation

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655 (2001).

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received. 38 C.F.R. § 3.158(a) (2001).

The provisions of 38 C.F.R. § 3.1(q) (2001) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Analysis

For reasons which will be explained in detail below, the 
Board finds that the veteran has abandoned his claim within 
the meaning of 38 C.F.R. § 3.158 (2001) and that the claim 
must therefore be dismissed.

The veteran has had no contact with VA as to the issue 
currently on appeal since he filed his substantive appeal in 
May 1997, a period in excess of five years.  [The Board 
observes in passing that the  veteran has contacted VA in 
regard to another claim, and presented at a VA examination in 
March 1998 for evaluation of multiple complaints.]  During 
the period since his last contact as to the issue on appeal, 
the veteran has failed to respond to inquiries from the RO 
concerning matters pertinent to this appeal; failed to report 
for a scheduled VA examination; and either ignored or did not 
receive, due to his own fault, communications concerning a 
Board remand.  

The record in this case reveals that the veteran was 
scheduled for a VA examination in June 2002 in order to 
develop his claim.  He failed to report for that examination, 
and has not provided any good cause for his actions.  A 
claimant failing to report for a scheduled examination must 
show good cause for so doing.  See 38 C.F.R. § 3.655 (2001); 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992).

The veteran also failed to respond to a request for 
information and evidence sent to him in response to the 
December 1999 Board remand and has otherwise made himself 
unavailable to VA concerning this issue.  Notification of 
these issues was sent to the veteran's latest address of 
record, and the Board notes the receipt of correspondence 
from the veteran with respect to another claim in March 2000 
from that the same address, written in his own hand.

It is now well established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conduct of medical inquiry.  See Hyson v. 
Derwinski, 5 Vet. App. 262 (1993).  In this case, however, it 
does not appear from the record that the veteran did not 
receive correspondence from VA on the issue now on appeal due 
to a change in address, since he has corresponded with 
respect to another issue from his address of record.  Rather, 
it appears that for reasons unknown to the Board he has not 
chosen to pursue this appeal.  The matter falls squarely 
within 38 C.F.R. § 3.158.   

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); Wood, 1 Vet. App. at 
193.  There is no correspondence or report of contact from 
the veteran of record which would explain the lack of 
response to various requests from the RO or his failure to 
report for VA examination.  If indeed the veteran has moved, 
he has not advised VA of his whereabouts.  

In Hyson, the Court pointed out that VA must show that a 
claimant lacked "adequate reason" [see 38 C.F.R. § 3.158(b) 
(2001)], or "good cause" [see 38 C.F.R. § 3.655 (2001)] for 
failing to report for the scheduled examinations.  In this 
case, there is no evidence on file demonstrating that the 
veteran had any "adequate reason" or "good cause" for failing 
to report to be examined when VA so requested.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley, supra, [citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)].  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented with which to rebut the 
presumption of regularity.  It is therefore presumed that 
timely notice of the scheduled VA examination was sent to the 
veteran at his most recent address of record.

While certain medical evidence is of record, it is 
insufficient to properly evaluate the veteran's claimed 
disability.  The evidence of record in no way serves as a 
substitute for the veteran's attendance at a VA examination.  
See 38 C.F.R. § 3.326(a) (2001).  The veteran, moreover, has 
furnished no other medical evidence which would serve as a 
viable substitute for the scheduled examination.  See 
38 C.F.R. § 3.326(b) (2001).

The facts in this case are clear. The veteran failed to 
report for a scheduled VA examination, even in light of a 
specific request from the Board.  No good cause has been 
demonstrated for his failure to appear or to be examined.  He 
also failed to respond to the RO's letter requesting 
information and evidence concerning medical treatment.  His 
claim is therefore considered to be abandoned.  See 38 C.F.R. 
§ 3.158 (2001).

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  The Court found that even though the veteran may 
have been ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation.  Here, in light of the Board's remand the veteran 
was plainly on notice of the necessity of submitting to 
further medical inquiry.

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105 (West 1991), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  In 
essence, a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to this issue and, therefore, 
the claim must be dismissed.

In summary, because the veteran has failed, without good 
cause, to provide necessary evidence, to report for a 
scheduled VA examination and to otherwise cooperate with VA, 
the claim is deemed abandoned and is therefore dismissed.

Additional matters

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below, the Board believes 
that any due process concerns have been satisfied.

The Board acknowledges that it has decided the present appeal 
as to this claim on a different legal basis than the RO did.  
In the June 2002 SSOC, although the RO emphasized the fact 
that the veteran failed to report for a VA examination and 
failed to respond to requests for information and evidence, 
it denied the veteran's claim on the merits rather than as 
being abandoned.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
The veteran, through the Board's December 1999 remand and 
communications from the RO in January and May 2000, was fully 
apprised of the importance of his cooperation with VA and of 
the consequences of his failure to report for scheduled VA 
examinations and to comply with requests for information.  
The veteran failed to comply and his claim is deemed to be 
abandoned.


ORDER

The claim of entitlement to service connection for a rib or 
chest disorder is deemed to be abandoned and is dismissed.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

